Citation Nr: 0014694	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for undiagnosed 
illnesses manifested by symptoms of memory loss, depression 
with fatigue, loss of concentration, stomach problems, joint 
swelling, and shortness of breath.

2.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain and degenerative joint 
disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to November 
1972 and from August 1986 to March 1992.  The veteran served 
in the Southwest Asia theater of operations during the 
Persian Gulf War, from October 1990 to April 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  The 
veteran requested the opportunity to present testimony in 
support of his claim at a personal hearing before a Member of 
the Board of Veterans' Appeals (Board).  Such a hearing was 
scheduled for May 1999.  The veteran was notified of the 
scheduled time and place but failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(c).  
His claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.

In a December 1997 rating decision, the RO granted service 
connection for lumbosacral strain and degenerative joint 
disease, and a 10 percent evaluation was assigned.  The 
veteran appealed this initial determination.  This 10 percent 
disability rating remains in effect and is a subject of this 
appeal.  The issue of entitlement to a disability rating in 
excess of 10 percent for lumbosacral strain and degenerative 
joint disease will be addressed in the REMAND section, 
following the decision below.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, from October 1990 to 
April 1991.

2.  The evidence of record does not show that the veteran's 
claimed undiagnosed illnesses, manifested by symptoms of 
memory loss, depression with fatigue, loss of concentration, 
stomach problems, joint swelling, and shortness of breath, 
are related to service.  The veteran's subjective symptoms 
have either not been confirmed objectively, or they have been 
medically-attributed to a diagnosed disorder.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
undiagnosed illnesses manifested by symptoms of memory loss, 
depression with fatigue, loss of concentration, stomach 
problems, joint swelling, and shortness of breath are not 
well grounded.  38 U.S.C.A. §§ 1110, 1117, 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. § 3.317 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are:  1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

Specifically, as to claims for service connection for an 
undiagnosed illness, a well grounded claim requires 1) proof 
of active service in the Southwest Asia theater of operations 
during the Persian Gulf War; 2) the manifestation of one or 
more signs or symptoms of undiagnosed illness; 3) objective 
indications of a chronic disability either manifest during 
the relevant period of service or to a compensable degree or 
more within the specified presumptive period; and 4) a nexus 
between the chronic disability and the undiagnosed illness 
(in other words, proof that the chronic disability is the 
result of an undiagnosed illness).  VAOPGCPREC 4-99 (May 3, 
1999).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Specifically, as to claims for service connection for 
undiagnosed illnesses, VA shall pay compensation to a Persian 
Gulf War veteran who exhibits objective indications of 
chronic disability, which results from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory test such disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1999).

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Signs or symptoms which 
may be manifestations of undiagnosed illness include, but are 
not limited to: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower); 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  Id.

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Omen, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  Id.


II.  Factual Background

The veteran's service medical records reflect the veteran's 
complaints of a painful and swollen right elbow, which was 
diagnosed as tennis elbow.  These records also reflect the 
veteran's complaints of stomach pain, vomiting, and diarrhea, 
which was diagnosed as gastroenteritis.  The veteran was 
examined upon his return from service in Saudi Arabia, in May 
1991.  At that time, in his Southwest Asia 
Demobilization/Redeployment Medical Evaluation, the veteran 
reported that he had lost weight in Saudi Arabia.  He denied 
fatigue and swelling of lymph nodes, stomach, and any other 
body parts.  The veteran also denied any stomach pain, 
nausea, diarrhea, and bloody bowel movements.  The veteran 
indicated that he had no reason to believe that he had been 
exposed to chemical or germ warfare, and he also denied 
having been exposed to any occupational hazards that required 
medical surveillance.  In March 1992, upon his separation, 
the veteran stated that, to the best of his knowledge, there 
had been no significant change in his condition since he was 
last examined in 1991.

Upon VA examination in May 1992, the veteran reported no 
subjective complaints as to memory loss, depression with 
fatigue, loss of concentration, stomach problems, and 
shortness of breath.  With respect to swollen joints, the 
veteran indicated that he had trouble with his right elbow.  
Subsequent to examination, no pertinent abnormalities were 
clinically noted, and the pertinent diagnosis as to the 
veteran's right elbow was tennis elbow.

The veteran's Persian Gulf War Registry Examination 
(conducted in June 1994) indicates that at that time, the 
veteran was not receiving any active medical care or 
treatment.  The veteran had had no significant reactions to 
any inoculations received prior to going to the Persian Gulf.  
He considered his health to be good, and his major problem 
was his right elbow, which it was noted had been injected in 
the past and diagnosed as tennis elbow.  The veteran also had 
a problem with his left eye, secondary to a tear duct injury 
from years before.  Subsequent to physical examination, the 
diagnoses were right elbow epicondylitis with discomfort; 
Persian Gulf military service; and left eye tear duct injury, 
with residuals of chronic tearing.

The veteran's September 1994 VA general medical examination 
reflects the veteran's complaints of tennis elbow, facial 
swelling, fatigue, depression, and memory loss.  With respect 
to the veteran's facial swelling, the veteran reported that 
after service, he had been employed at a detail shop that had 
used many different chemicals.  His face and eyelids had 
swollen, and he had decided that he was allergic to the 
solutions used.  He subsequently quit his job.  With respect 
to his fatigue, the veteran reported that it had started 
about six months before.  It usually began around the middle 
of the day.  The examiner noted that the one of the veteran's 
laboratory results (SGOT, serum glutamic oxaloacetic 
transaminase) had been elevated upon his last examination, in 
June 1994.  The examiner also noted that this result was 
still elevated upon testing the previous week.  There was no 
evidence of hepatitis, nor was there any evidence of jaundice 
or of blood transfusions.  There was also no dark urine or 
bitter taste.  The veteran indicated that he had a good 
appetite and that he drank a six-pack of beer a week, as well 
as a margarita at happy hour once a week.  With respect to 
the veteran's depression with forgetfulness, it was noted 
that the veteran was on no treatment or medication.  
Subsequent to physical examination, the diagnosis was 
epicondylitis of the right elbow; urticaria of the face; and 
gastrointestinal disorder (abnormal liver functions test, 
with SGOT 53 iu/l).  The examiner commented that as to the 
veteran's fatigue, there was insufficient clinical evidence 
at present to warrant a diagnosis of any acute or chronic 
disorder, or residual thereof.

The veteran's September 1994 VA psychiatric examination 
reflects the veteran's complaints of fatigue and memory loss.  
He indicated that he had begun to notice unusual fatigue 
starting six to nine months previously.  At times, he 
reported he would feel short of breath and he felt like he 
did not have the energy to do physical tasks that he had done 
normally.  Over the past six months, the veteran had also had 
some difficulties with his memory.  As an example, the 
veteran stated that about six months before, he had needed to 
call home, but he had not been able to remember his phone 
number.  This was a number that he had had for about one-and-
a-half years.  The veteran did not see this as an ongoing 
problem, but his girlfriend did.  As to his fatigue, the 
veteran denied that it was progressive in nature.  Indeed, 
over the past two months, he felt it had seemed a little 
better.  The examiner noted that the veteran was not very 
specific about any awareness as to his memory impairment.  
The veteran denied any chronic difficulties with depression.  
The most stressful emotional event for him in the last two 
years had been his divorce.  The veteran had returned from 
Germany in March 1992, when his wife informed that she wanted 
a divorce, as she was seeing another man.  The veteran 
acknowledged that when he had felt fatigued about six months 
before, he had also felt a sadness.  The veteran was 
currently involved, and he stated that they got along well.  
He enjoyed this woman's company, and his libido continued to 
be strong.  The examiner noted that the veteran was not on 
any current medications and that his alcohol use was about 
six beers a week.  The veteran stated that his exercise had 
decreased significantly over the last year.  Subsequent to 
mental status examination, the examiner stated that there was 
no clearly identifiable psychiatric diagnosis at this time, 
in terms of either fatigue, depression, or memory loss.  It 
was possible that the veteran had gone through a brief 
depressive episode six months before and had experienced a 
sense of sadness, fatigue, and memory impairment.  The 
examiner stated that this might have been related to issues 
concerning the veteran's divorce.

The veteran's November 1996 VA neuropsychological evaluation 
reflects the veteran's complaints of memory impairment.  The 
tests conducted were to obtain objective evidence 
demonstrating memory impairment.  It was noted that the 
veteran's complaints of memory difficulties were poorly 
elaborated upon interview.  The veteran repeated his story as 
to forgetting his phone number and indicated that his 
girlfriend noticed his forgetfulness and pointed it out to 
him.  It was noted that the veteran performed within normal 
statistical expectations on the memory tests administered, 
which provided evidence of intact ability to learn and retain 
new information.  The examiner's conclusion was that formal 
testing did not provide evidence of memory impairment.

The veteran's December 1996 VA psychiatric examination 
reflects the veteran's neuropsychological evaluation from the 
month before and notes that no impairment of memory was 
found.  This examination also reflects the veteran's 
continued reports of forgetting things.  The veteran stated 
that he made lists more frequently to remind himself.  He 
also stated that he experienced less ability to comprehend in 
reading and that he found himself reading things three to 
four times to get the content.  The veteran reported that his 
sleep and appetite were satisfactory, and his general health 
was good.  His energy level tended to vary, but for the most 
part, it was satisfactory.  It was noted that the veteran 
viewed the change in his ability to converse and remember 
things as substantially changed before he went to the Persian 
Gulf War.  Subsequent to mental status examination, the 
examiner noted that the veteran was somewhat puzzled by the 
changes in his cognitive abilities since his return from the 
Persian Gulf War.  The examiner indicated that the veteran 
perhaps responded more to the comments others made about him 
than what he picked up on and recalled.  There was no 
evidence of depression or anxiety, and it was reiterated that 
neuropsychologial testing had not given any indication of 
questionable difficulties or adequacies of the veteran's 
brain function.

Private medical records dated in March 1997 show that the 
veteran had been involved in a motor vehicle accident that 
same month.  It was noted that the veteran had been 
intoxicated, but his memory and mentation had been intact.  
The veteran had sustained a contusion to the left lateral and 
posterior rib cage, and there was an extensive laceration of 
the right hand.  

The veteran's August 1997 VA examination reflects the 
veteran's reports of having stomach troubles, which started 
sometime in 1993.  The veteran complained of a weak stomach 
and indicated that he could not eat much and that he avoided 
greasy foods.  The veteran would take coffee in the morning, 
but he would then get nauseated.  As a result, he started to 
avoid coffee and alcohol.  He would feel like he had to throw 
up if he drank any coffee.  The veteran ate two meals a day 
and stated that he had lost ten pounds in the last two 
months.  The veteran indicated that his weak stomach was 
manifested by acid indigestion and heartburn.  He did not 
know if he had an ulcer, although he had been treated for an 
ulcer six to seven months before.  He estimated his abdominal 
upset would start 15 to 20 minutes after eating.  He denied 
any bloody stools but complained of some discomfort in the 
abdomen.  Subsequent to physical examination, the diagnosis 
was gastroesophageal reflux.

The veteran's November 1997 VA general medical examination 
reflects the veteran's persistently elevated SGOT/AST.  This 
had first been found upon Persian Gulf War Registration 
Examination in June 1994.  It was noted that all of the 
veteran's other liver enzymes were normal, including total 
bilirubin.  It was also noted that the veteran's albumin and 
alkaline phosphatase were well within the normal range.  The 
veteran's complete blood count (CBC) was also normal.  The 
veteran had been asymptomatic with regard to any liver 
disease.  Subsequent to physical examination, it was noted 
that the veteran had a chronic mild transaminase elevation 
(AST) of unknown etiology, which was asymptomatic.  At 
present, there was insufficient clinical evidence to warrant 
a diagnosis of any chronic disorder or residuals thereof.

The two lay statements submitted by the veteran speak to his 
forgetfulness and his sensitive stomach and skin.  The 
statement from the veteran's girlfriend indicates that the 
veteran forgot everything from major events to simple things.  
They had planned to be married, but the veteran's memory loss 
was really hard on the relationship.  The veteran's 
girlfriend believed that the veteran's memory loss and 
sensitive stomach were caused by the veteran being in Desert 
Storm.


III.  Analysis

As discussed above, compensation is payable to a Persian Gulf 
War veteran who exhibits objective indications of chronic 
disability, which results from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317, so long 
as such disability cannot be attributed to any known clinical 
diagnosis (by history, physical examination, and laboratory 
tests).  See 38 C.F.R. § 3.317.  "Objective indications of 
chronic disability" include both "signs" in the medical 
sense of objective evidence perceptible to an examining 
physician and other, non-medical indicators that are capable 
of independent verification.  Id.

In this respect, as to the veteran's memory loss, the Board 
finds that there is no objective evidence of such impairment 
contained within the veteran's claims file.  Rather, it was 
found upon VA neuropsychological evaluation in November 1996 
that formal testing did not provide evidence of memory 
impairment.  It was also noted upon VA psychiatric 
examination in December 1996 that perhaps the veteran 
responded more to the comments others made about him as to 
his memory loss than what he picked up on and recalled.  As 
to the veteran's assertions as to his memory loss, including 
the lay statements submitted by him to that effect, the Board 
finds that these non-medical indicators, while arguably 
capable of independent verification, have not in fact been 
verified in this instance.  To reiterate, there was no 
evidence of memory impairment upon VA psychoneurological 
evaluation in November 1996, and the other evidence of record 
is negative for such a clinical observation or diagnosis.  As 
such, there is no objective indication of any chronic 
disability manifested by memory loss.

With respect to depression with fatigue, the Board again 
finds that there is no objective indication of any chronic 
disability so manifested.  Rather, it was found upon VA 
psychiatric examination in September 1994 that there was no 
clearly identifiable psychiatric diagnosis at that time, in 
terms of either fatigue, depression, or memory loss.  It was 
possible that the veteran had gone through a brief depressive 
episode six months before that might have been related to his 
divorce, in which he had experienced a sense of sadness, 
fatigue, and memory impairment.  It was noted subsequent to a 
general medical examination that same month that there was 
insufficient clinical evidence at present to warrant a 
diagnosis of any acute or chronic disorder, or residual 
thereof, as to the veteran's fatigue.  Additionally, upon VA 
psychiatric examination in December 1996, there was no 
evidence of either depression or anxiety.  As to the 
veteran's assertions as to his depression with fatigue, the 
Board finds that this non-medical indicator, while arguably 
capable of independent verification, has not in fact been 
verified in this instance.  To reiterate, there is no 
objective evidence of either depression or fatigue, and, as 
such, there is no objective indication of a chronic 
disability manifested by depression with fatigue.

With respect to loss of concentration, as noted above, there 
is no objective indication of memory impairment, and upon VA 
neuropsychological evaluation in November 1996, it was noted 
that the veteran performed within normal statistical 
expectations on the memory tests administered, which provided 
evidence of intact ability to learn and to retain new 
information.  As to the veteran's assertions as to loss of 
concentration, the Board finds that this non-medical 
indicator, while arguably capable of independent 
verification, has not in fact been verified in this instance.  
To reiterate, there is no objective evidence of loss of 
concentration, and, as such, there is no objective indication 
of a chronic disability manifested by loss of concentration.

With respect to the veteran's stomach problems, the Board 
notes that the veteran was diagnosed with gastroesophageal 
reflux subsequent to an August 1997 VA examination.  
Applicable VA regulation prohibits compensation payment for 
an undiagnosed illness where, in fact, there is a known 
clinical diagnosis as to the claimed disability.  Id.  The 
evidence does not tend to show that the disability of 
gastroesophageal reflux is related to the veteran's active 
duty service or may be presumed to be related to active duty 
service; thus, a well-grounded claim for entitlement to 
service connection for gastroesophageal reflux has not been 
presented.

As to the veteran's elevated liver functions test, which is 
an objective indication of some abnormality, the Board 
stresses that upon VA examination in November 1997, the 
examiner commented that the veteran was asymptomatic and that 
there was insufficient clinical evidence to warrant a 
diagnosis of any chronic disorder or residuals thereof. 

With respect to joint swelling, the record indicates that the 
veteran has tennis elbow of the right elbow.  As such, there 
is a known clinical diagnosis as to the veteran's right elbow 
joint problems, and VA regulation prohibits compensation 
payment where there is a known clinical diagnosis as to the 
claimed disability.  Id.  Again, the evidence of record does 
not tend to show that a right elbow disability is related to 
the veteran's active duty service or may be presumed to be 
related to active service; thus, a well-grounded claim for 
entitlement to service connection for a right elbow 
disability has not been presented.

As to facial swelling, the record shows that upon VA 
examination in September 1994, the veteran indicated that his 
swollen face had occurred after service, when he worked in a 
detail shop.  Apparently, the veteran had been allergic to 
the cleaning solvents used.  As such, the evidence does not 
show that facial swelling is a chronic disability and the 
record further suggests that facial swelling is unrelated to 
the veteran's service in the Persian Gulf War.

With respect to shortness of breath, the Board finds that 
there is no objective indication of shortness of breath.  
Indeed, while the veteran indicated upon VA psychiatric 
examination in September 1994 that at times he felt short of 
breath, all of the pertinent VA examinations of record are 
completely silent as to any objective (or clinical) 
indication of shortness of breath.  Generally, lay persons, 
such as the veteran, who are ostensibly untrained in medicine 
can provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as 
an opinion as to the medical characteristics of symptoms or 
the etiology of a disease.  For the most part, medical 
testimony must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Layno v. Brown, 5 Vet. App. 465, 469 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, there is 
no objective indication of a chronic disability manifested by 
shortness of breath.

The Board recognizes the veteran's contentions that he has 
undiagnosed illnesses that are manifested by memory loss, 
depression with fatigue, loss of concentration, stomach 
problems, joint swelling, and shortness of breath, which is 
the result of his service in the Persian Gulf War.  However, 
the Board must adhere to established laws and regulations in 
its determinations.  In light of the above discussion, 
therefore, the Board holds that the veteran has not submitted 
a well grounded claim for entitlement to service connection 
for undiagnosed illnesses, manifested by memory loss, 
depression with fatigue, loss of concentration, stomach 
problems, joint swelling, and shortness of breath.  See 
VAOPGCPREC 4-99.  Accordingly, the veteran's appeal must be 
denied.

In reaching this determination, the Board acknowledges that 
the veteran was not previously put on notice as to the 
evidentiary requirements of a well grounded claim for service 
connection for an undiagnosed illness.  Rather, the RO 
considered and denied the veteran's claim as to this issue on 
the merits of the case.  In so doing, however, the RO 
provided the veteran with greater consideration than 
warranted in this instance.  Absent a well grounded claim, a 
determination on the merits was not appropriate.  As such, 
the Board's more limited consideration of the veteran's 
appeal as to this issue does not prejudice the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Further, the Board 
notes that the veteran was provided with the provisions of 
38 C.F.R. § 3.317, in the August 1998 statement of the case.



ORDER

Service connection for undiagnosed illnesses manifested by 
memory loss, depression with fatigue, loss of concentration, 
stomach problems, joint swelling, and shortness of breath is 
denied.


REMAND

Service connection for lumbosacral strain, with limited 
motion, and degenerative joint disease was granted in a 
December 1997 rating decision, and a 10 percent evaluation 
was assigned, effective from October 7, 1996.  Upon review of 
the record, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Because the veteran has perfected an appeal as 
to the assignment of the initial rating for lumbosacral 
strain with degenerative joint disease following the initial 
award of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  Fenderson v. West, 
12 Vet. App. 119 (1999).  

With respect to evaluation of the veteran's service-connected 
lumbosacral strain and degenerative joint disease, the record 
indicates that the veteran was involved in a motor vehicle 
accident in March 1997.  In this instance, in connection with 
the veteran's original claim for service connection, the 
veteran was examined in April 1997.  The veteran's March 1997 
motor vehicle accident was not referenced at that time, nor 
is there any indication in the examination report that the 
examiner reviewed the private medical records pertaining to 
treatment received by the veteran for injuries sustained in 
this accident.  Given this silence as to the veteran's March 
1997 motor vehicle accident and any residual effects 
pertaining to the veteran's back, as well as the chronology 
of the procedural development in this instance, the Board 
finds the record inadequate for rating purposes.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  

In assigning an appropriate disability rating to reflect the 
impairment arising from the veteran's service-connected 
disability, it is essential that the VA examiner be fully 
informed as to the history of the veteran's disabilities.  A 
discussion of the etiology of each lumbosacral spine symptom 
would be helpful to the Board in reviewing the disability 
rating assigned to the veteran's service-connected 
lumbosacral strain and degenerative joint disease.  Further, 
the Board notes upon review of the clinical findings 
contained in the April 1997 VA examination report, that 
pertinent range of motion findings are incomplete as to the 
veteran's lumbosacral spine.  There is no recordation as to 
extension of the veteran's lumbosacral spine.

Therefore, in light of the above, the issue of entitlement to 
an evaluation in excess of 10 percent for lumbosacral strain 
and degenerative joint disease will not be decided pending a 
REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-March 1997 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
lumbosacral strain and degenerative joint 
disease, should be obtained by the RO and 
incorporated into the claims file.  This 
should include any additional private 
treatment records as to the veteran's 
March 1997 motor vehicle accident, if 
available.

2.  A VA examination should be scheduled 
and conducted, in order to determine the 
nature and severity of the veteran's 
lumbosacral strain and degenerative joint 
disease.  All suggested studies 
(including an x-ray study of the 
veteran's lumbosacral spine) should be 
performed, and the examiner should elicit 
all of the veteran's subjective 
complaints as to his lumbosacral spine.  
The examiner should also elicit a 
detailed history as to the veteran's 
March 1997 motor vehicle accident.  All 
findings and history should be recorded 
in detail.

Additionally, the examiner should comment 
as to any increased or unrelated 
disability of the veteran's lumbosacral 
spine due to the veteran's post-service 
motor vehicle accident in March 1997.  
The examiner should provide a rationale 
as to any conclusions expressed.  If the 
examiner cannot comment without resort to 
speculation as to the effect, if any, of 
the March 1997 motor vehicle accident on 
the severity of the veteran's lumbosacral 
spine, he or she should so state.

3.  The claims file, including the 
veteran's service medical records and all 
medical records obtained pursuant to the 
above requests must be made available to 
and be reviewed by the examiner in 
conjunction with the clinical 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of an 
evaluation in excess of 10 percent for 
the veteran's lumbosacral strain and 
degenerative joint disease and consider 
all pertinent law and regulation, in 
light of the examination report, and any 
conclusions expressed therein.  If the 
veteran's claim remains in a denied 
status, he and his representative should 
be provided with a supplemental statement 
of the case, which should include a full 
discussion of actions taken and the 
reasons and bases for such actions.  The 
applicable response time should be 
allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 



